Citation Nr: 1429779	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left elbow injury.

2.  Entitlement to service connection for residuals of a right knee injury. 

3.  Entitlement to a compensable rating for residuals of cervical strain prior to May 2012.

4. Entitlement to a disability rating in excess of 20 percent for residuals of cervical strain after May 2012.  

5.  Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1996 to May 1996 and from November 2004 to January 2006, with additional service in the Army National Guard. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In an April 2012 decision, the Board remanded the Veteran's claims for entitlement to service connection for residuals of a left elbow injury, entitlement to service connection for residuals of a right knee injury, and entitlement to an initial compensable rating for residuals of cervical strain with headaches, to include consideration of a separate rating for headaches; and instructed the RO to provide the Veteran with new VA examinations and secure additional service and medical treatment records. After new VAX examinations were conducted in May 2012, the RO issued a February 2013 rating decision granting service connection for the Veteran's headaches with a zero percent disability rating effective January 2006. The RO also increased the Veteran's disability rating for residuals of cervical strain to 20 percent effective May 2012.  As this is not a full grant of the benefits sought, the issues remain on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).







FINDINGS OF FACT

1. The Veteran's left elbow condition is not related to service. 

2. The Veteran's right knee condition is not related to service. 

3. Residuals of the Veteran's service-connected cervical strain has manifested primarily as tenderness, fatigue and painful motion.

4. The Veteran has had very frequent and completely prostrating headaches with prolonged attacks productive of severe economic inadaptability for the entire appeal period.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left elbow condition have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).   

2. The criteria for service connection for a right knee condition have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).   

3. The criteria for entitlement to a compensable rating for residuals of cervical strain prior to May 2012 are not met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 - 5243; 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

4. The criteria for a disability rating in excess of 20 percent for residuals of cervical strain after May 2012 are not met. 38 U.S.C.A. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 - 5243; 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

5. The criteria for entitlement to a compensable rating for headaches are met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 4.124a Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

In the context of the claims for increased disability evaluations, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regards to the claims for service connection, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In accordance with the April 2012 Board remand, the RO obtained medical treatment records from 2009 to the present and attempted to verify the complete dates and types of the Veteran's service, whether it was active duty, active duty for training, inactive duty training, or active duty for special work. An April 2012 response from the DPRIS did not include records to verify the dates and types of service completed by the Veteran. In April 2013 the Records Management Center indicated they did not have any service treatment records. The Alabama National Guard also responded that they did not have any records to provide. In May 2013 the RO informed the Veteran of the formal findings of their research and requested the Veteran submit any additional personnel or service treatment records in his possession. In May 2013 the Veteran provided service and private medical treatment records for the periods September 2005 through February 2012. 
The claims file contains the Veteran's STRs, private and VA medical records (VAMRs). The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA examinations in April 2006 and May 2012. The medical opinions provided are  factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected. When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability. In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  


Left Elbow Condition

The Veteran asserts that he currently suffers from residuals of injuries to the left elbow, incurred during active duty service while stationed in Iraq in 2005. There is no medical evidence establishing a nexus between the Veteran's current left elbow condition and his in-service left elbow injury or any other incident of his military service. Therefore, his claim must be denied. 

Service treatment records contain a March 2005 individual Sick Slip that documented an elbow injury for which the Veteran was placed on light duty for 5 days, with limited use of the left arm as tolerated. Post service treatment records include an April 2005 report from the VA Medical Center in Birmingham, Alabama (VAMC Birmingham) which noted, no acute or healing fractures or dislocation seen. An April 2006 VAMC Birmingham record indicates there was no radiographic abnormality, joint space was well preserved, there was no joint effusion and the soft tissue was unremarkable. 

In April 2006, the Veteran was afforded a VA examination of his left elbow.  At the time of the examination, the Veteran denied pain or flare-ups in pain.  Following an examination of the Veteran, the examiner diagnosed left elbow injury, with no residuals. 

A VA clinical treatment note in August 2007, shows that the Veteran complained of left elbow pain rated as 7 out of 10. In addition, in an April 2008 statement, the Veteran reported limitation of motion due to pain in the left elbow. Thus the Board remanded the claim for a new examination to assess the severity of the Veteran's left elbow condition. 

The Veteran underwent another VA left elbow examination in May 2012. In accordance with the Board remand, the VA examiner reexamined the Veteran's file and concluded that the Veteran's left elbow condition was less likely as not related to, or caused by, his time in the service.  The examiner stated the Veteran's left elbow condition was self-limiting and did not show chronicity of symptoms. The examiner noted the condition was not an active problem listed in the Veteran's post service treatment records and that the his physical post service occupation was most likely the etiology of his condition. 

The Board finds the May 2012 VA medical opinion provides a reasoned medical opinion based on review of the pertinent records and relevant medical history, and constitutes highly probative evidence that the Veteran's current left elbow condition is not related to his service.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512. 

The Veteran's own statements have also been considered. However, the Veteran is not competent to determine the etiology of his left elbow condition. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

The Veteran's left elbow condition has been investigated by competent medical professionals who have attributed the Veteran's condition to factors not associated with his military service. Thus, the preponderance of the evidence is against the claim and it must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Condition   

The Veteran asserts that he currently suffers from residuals of injuries to his right knee, incurred during active duty service while stationed in Iraq in 2005. There is no medical evidence establishing a nexus between the Veteran's current right knee condition and his in-service right knee injury or any other incident of his military service. Therefore, his claim must be denied. 
 
Service treatment records show that in December 2005, the Veteran reported right knee pain.  Post service treatment records include an April 2005 report from the VA Medical Center in Birmingham, Alabama (VAMC Birmingham) which noted, no acute or healing fractures or dislocation seen. An April 2006 VAMC Birmingham record indicates there was no radiographic abnormality, joint space was well preserved, there was no joint effusion and the soft tissue was unremarkable. 

In April 2006, the Veteran was afforded a VA examination of his right knee. The Veteran reported that while stationed in Iraq in 2005, he stepped on a rock and suffered an abrasion at the patella.  His knee symptoms resolved with physical therapy, however, he continued to experience mild pain in the knee when sitting for a prolonged period or on twisting movements.  The Veteran denied any flare-ups in pain or incapacitation.  He was able to run and perform activities of daily living without difficulty.  X-rays in April 2006 of the right knee revealed no abnormalities.  Following an examination of the Veteran, the examiner diagnosed right knee injury with normal examination, except for pain with full flexion.  

In an April 2008 statement, the Veteran reported limitation of motion due to pain in the right knee. Thus the Board remanded the claim for a new examination to assess the severity of the Veteran's right knee condition. 

The Veteran underwent another VA right knee examination in May 2012. In accordance with the Board remand, the VA examiner reexamined the Veteran's file and concluded that the Veteran's right knee condition was less likely as not related to, or caused by, his time in the service.  The examiner stated the Veteran's right knee condition was self-limiting and did not show chronicity of symptoms. The examiner noted the condition was not an active problem listed in the Veteran's post service treatment records and that the his physical post service occupation was most likely the etiology of his condition. 

The Board finds the May 2012 VA medical opinion provides a reasoned medical opinion based on review of the pertinent records and relevant medical history, and constitutes highly probative evidence that the Veteran's current right knee condition is not related to his service.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512. 

The Veteran's own statements have also been considered. However, the Veteran is not competent to determine the etiology of his right knee condition. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

The Veteran's right knee condition has been investigated by competent medical professionals who have attributed the Veteran's condition to factors not associated with his military service. Thus, the preponderance of the evidence is against the claim and it must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Ratings

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. See Fenderson v. West, 7 Vet. App. 55 (1994).  

Increased rating for residuals of cervical strain

The Veteran seeks a compensable rating for residuals of cervical strain prior to May 2012 and in excess of 20 percent from thereafter. He reported that his cervical strain caused headaches that had increased in frequency and severity and resulted in monthly incapacitating episodes that consequently interfered with his employment. In February 2013, the RO granted the Veteran a separate rating for headaches. Thus, the evidence is against a finding of the criteria to establish a rating in excess of 20 percent for residuals of a cervical strain for any time during the appeal period. 

The Veteran's cervical strain is rated in accordance with 38 C.F.R. § 4.71, Diagnostic Code (DC) 5237. Under DC 5237 a 10 percent rating is warranted for cervical strain, when forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is evidence of a vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for cervical strain when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for  unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion set forth in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (5). 

Service treatment records indicate the Veteran injured his neck and sustained a cervical strain in September 2005 while serving in Iraq. A November 2005 service treatment record indicates the Veteran's neck was "90% better." Post Deployment Health Assessments dated November 2005 and December 2005 indicate the Veteran had no medical problems during his deployment. Post service treatment records show the Veteran has consistently complained of neck pain and headaches. 

The Veteran was afforded a VA spine examination in April 2006. Upon examination the Veteran had a normal gait and his head was normocephalic. Extraocular movements were full and scleras were noicteric. Conjunctivae were normal. Nares were patent and septum was midline. Thyroid was regular rate and the rhythm was without murmurs or gallops. The Veteran's chest was clear to auscultation and the thorax was symmetrical.  There was no upper or lower edema, ulceration, tenderness, varicosities, erythema, tremor, or deformity. Strength was normal in the upper and lower extremities.  The cervical spine was soft with no point tenderness. Range of motion was forward flexion to 45 degrees, extension was to 45 degrees, right and left lateral flexion to 45 degrees, and right and left lateral rotation to 80 degrees. There was no pain on range of motion testing. Cranial nerves were intact. Reflexes were 2/4 and symmetrical. Coordination was normal. Sensation was intact. Balance was normal. There was no further loss of motion due to pain, weakness, fatigue, or lack of endurance on repetitive testing. A CT scan of the head was negative for abnormalities. X-rays of the cervical spine were negative for abnormalities. The examiner diagnosed the Veteran with cervical strain with full range of motion on examination with migraine headaches possibly caused by his neck injury. 

The Veteran was afforded another VA spine examination in May 2012. Examination results showed evidence of tenderness, fatigue and objective evidence of painful motion. Flexion was limited to 25 degrees with extension at 25 degrees, lateral flexion of 25 degrees on both sides and bilateral rotation to 25 degrees. There was no evidence of tenderness, guarding, or muscle spasms resulting in abnormal spinal contour. The Veteran's reflexes and strength were full and his sensory perception was intact. There was no evidence of radiculopathy, or indication of intervertebral disc syndrome or arthritis. Accordingly, the RO granted an increased rating of 20 percent effective May 2012 the date of the VA examination. 

There is no record that the Veteran's cervical spine exhibited forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine. A rating in excess of 20 percent pursuant to Diagnostic Codes 5237 is therefore not warranted. 

The Board further notes that there is no evidence of record that the Veteran's claimed disability warrants a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b) (2013). Any limits on the Veteran's employability due to his disability have been contemplated in the currently assigned disability rating. The rating schedule contemplates the described symptomatology of painful and limited motion, and allows for higher disability ratings for worse symptoms. Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate  the disabilities. The symptoms of the Veteran's service-connected cervical strain are adequately compensated in the disability ratings assigned. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met., 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether the issue of entitlement to a TDIU has been raised by the record. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran maintains his full-time employment without the need for any special accommodations. Thus, the Board finds that no further consideration of a TDIU is warranted at this time. 

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches 

The Veteran seeks a compensable rating for headaches. The Veteran asserts that he experiences prostrating headaches weekly.  Based upon the evidence of record, the Board finds that for the entire appeals period a 50 percent rating for the Veteran's headaches is warranted. 

The maximum 50 percent rating requires migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a , Diagnostic Code 8100 (2013).

Medical treatment records indicate the Veteran has consistently reported experiencing headaches from two times per week to as many as every other day since April 2006. 

During an April 2006 VA examination the Veteran reported headaches every other day lasting as long as two hours which cause him to miss work.  In July 2006 the Veteran began seeing Dr. R.N. at Vincent's Hospital and reported headaches every other day. In February 2007 the Veteran reported headaches two times per week. The Veteran also reported absenteeism from work due to his flare ups. Over the course of his treatment, Dr. R.N. has prescribed medications including Pamerol, Maxalt, and Treximet to treat the Veteran's headaches. 

During a May 2012 VA examination the examiner noted the Veteran reported headaches two times per week but also noted headaches less than once every two months on the examination report. The Veteran again reported absenteeism from work due to his headaches.  As the  Veteran's report of headaches twice per week is consistent with the other evidence of record the Board finds that the 50 percent rating is applicable in spite of the examiners inconsistent notation regarding the frequency of the Veteran's headaches. 

The Board further notes that there is no evidence of record that the Veteran's claimed disability warrants a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b) (2013). Any limits on the Veteran's employability due to his disability have been contemplated in the currently assigned disability rating. The rating schedule contemplates the described symptomatology of frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate  the disabilities. The symptoms of the Veteran's service-connected headaches are adequately compensated in the disability ratings assigned. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met., 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether the issue of entitlement to a TDIU has been raised by the record. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran maintains his full-time employment in spite of his reports of absenteeism due to his headaches and cervical spine conditions. Thus, the Board finds that no further consideration of a TDIU is warranted at this time. 


ORDER

Entitlement to service connection for a left elbow condition is denied

Entitlement to service connection for a right knee condition is denied.

Entitlement to a compensable rating for residuals of cervical strain prior to May 2012 is denied. 

Entitlement to a disability rating in excess of 20 percent for residuals of cervical strain after May 2012 is denied.  

Entitlement to an initial compensable rating for headaches is granted at 50 percent for the entire appeal period.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


